                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTONIO EL CONSUL, et al.,
                                   7                                                      Case No. 19-cv-03760-HSG
                                                         Plaintiffs,
                                   8                                                      ORDER ADOPTING MAGISTRATE
                                                  v.                                      JUDGE'S REPORT AND
                                   9
                                                                                          RECOMMENDATION
                                         THE STATE OF CALIFORNIA, et al.,
                                  10
                                                         Defendants.                      Re: Dkt. No. 5
                                  11

                                  12          The Court has reviewed Magistrate Judge Hixson's Report and Recommendation. The
Northern District of California
 United States District Court




                                  13   time for objections has passed and none were filed. The Court finds the Report correct, well-

                                  14   reasoned and thorough, and adopts it in every respect. Accordingly,

                                  15          IT IS HEREBY ORDERED that the Clerk transfer this case to the Central District of

                                  16   California and close the file.

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 30, 2019

                                  19

                                  20                                                              ________________________
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  21                                                              United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
